Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 – 60 were pending in the application.
With preliminary amendment filed on 02/27/2019, Applicant have amended claims 1 – 16, 31 – 43, 55 and 56, cancelled claims 17 – 30, 44 – 54 and 57 – 60.
Claims 1 – 16, 31 – 43, and 55 and 56 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12, 14, 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Guan et al (US 2020/0067674).
Regarding claim 1, Guan et al teach a wireless device (see figure 11), the wireless device being provided with different beam indications for reception of at least a first signal and a second signal (see figure 7, “Beam indication”), the wireless device comprising: processing circuitry (see figure 11) configured to receive the first signal of a first signal type on a beam indicated by one of the beam indications, the first signal type having a higher priority than a second signal type of the second signal (see paragraph 
Regarding claim 2, which inherits the limitations of claim 1, Guan et al further teach wherein each beam indication indicates a spatial Quasi Colocation, QCL, relation (see paragraph 0090 “further assign a QCL identifier to beams”).
Regarding claim 3, which inherits the limitations of claim 1, Guan et al further teach wherein receiving the first signal of the first signal type on the beam indicated by one of the beam indications corresponds to receiving only the first signal of the first signal type having the higher priority if the wireless device is provided with the different beam indications at the same time (see paragraph 0116 – 0126).
Regarding claim 4, which inherits the limitations of claim 1, Guan et al further teach wherein the different beam indications include two beam indications for reception of a Physical Downlink Control Channel, PDCCH, and Physical Downlink Shared Channel, PDSCH, at the same time; and the receiving of the first signal of the first signal type on the beam indicated by one of the beam indications corresponds to receiving the PDCCH that has a higher priority than the PDSCH (see paragraph 0116 – 0126 “a priority of the PDCCH beam indication>a priority of the PDSCH beam indication”).
Regarding claim 5, which inherits the limitations of claim 4, Guan et al further teach wherein there are only two beam indications (see paragraph 0124).
Regarding claim 6, which inherits the limitations of claim 1, Guan et al further teach wherein the processing circuitry is further configured to receive the different beam indications, the receiving of the beam indications corresponding to the wireless device 
Regarding claim 6, which inherits the limitations of claim 1, Guan et al further teach
Regarding claim 7, which inherits the limitations of claim 1, Guan et al further teach wherein the processing circuitry is configured to apply the beam indication for the signal type having the higher priority, the receiving of the first signal of the first signal type on the beam indicated by one of the beam indications being based at least in part on the applying of the beam indication (see paragraph 0116 – 0126).
Regarding claim 8, which inherits the limitations of claim 1, Guan et al further teach wherein the respective priorities of the signal types of the first and second signals are predefined in a wireless communication standard (see figure 7, and see paragraph 0116 – 0126).
Regarding claim 9, which inherits the limitations of claim 1, Guan et al further teach wherein the respective priorities of the signal types of the first and second signals are received (see figure 7, and see paragraph 0116 – 0126).
Regarding claim 10, which inherits the limitations of claim 1, Guan et al further teach wherein the higher priority of the first signal type is a highest priority (see paragraph 0116 – 0126).
Regarding claim 11, which inherits the limitations of claim 1, Guan et al further teach wherein the first signal is a downlink signal and the second signal is another downlink signal, the different beam indications being for the downlink signals (see figure 
Regarding claim 12, which inherits the limitations of claim 1, Guan et al further teach wherein the different beam indications are conflicting (see paragraph 0116 – 0129 “if the beam indications of the receive beams collide, the receive beam can be determined based on the priorities of the beam indications”).
Regarding claim 14, which inherits the limitations of claim 1, Guan et al further teach wherein the different beam indications are conflicting if receiving of the first signal and second signal, at the same time, results in a communication signal quality below a predefined threshold (see paragraph 0116 – 0129 “if the beam indications of the receive beams collide, the receive beam can be determined based on the priorities of the beam indications”).
Regarding claim 16, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 31, Guan et al teach a  network node (see figure 7), comprising: processing circuitry (see figure 12) configured to: provide different beam indications to a wireless device for reception of at least a first signal and a second signal (see figure 7), the first signal being of a first signal type on a beam indicated by one of the beam indications, the first signal type having a higher priority than a second signal type of the second signal (see paragraphs 0116 – 0129).
Regarding claim 32, which inherits the limitations of claim 31, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.

Regarding claim 34, which inherits the limitations of claim 31, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 35, which inherits the limitations of claim 34, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 36, which inherits the limitations of claim 31, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 8 is applicable hereto.
Regarding claim 37, which inherits the limitations of claim 31, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto.
Regarding claim 38, which inherits the limitations of claim 31, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 39, which inherits the limitations of claim 31, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 11 is applicable hereto.

Regarding claim 42, which inherits the limitations of claim 31, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 14 is applicable hereto.
Regarding claim 43, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 31 is applicable hereto.
Regarding claim 55, claimed system including the features corresponds to subject matter mentioned above in the rejection of claim 1 and 31 is applicable hereto.
Regarding claim 56, claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 16 and 43 is applicable hereto. 

Allowable Subject Matter
Claims 13, 15, and 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633